t c no united_states tax_court exxon corporation and affiliated companies petitioners v commissioner of internal revenue respondent docket nos filed date held petroleum revenue tax paid_by petitioners to the united kingdom was not paid in exchange for specific economic benefits and constitutes a creditable_foreign_tax under sec_901 i r c robert l moore ii jay l carlson bradford j anwyll kevin lee kenworthy patrick james thornton richard steven klimezak susan ann friedman and david b blair for petitioners allan e lang raymond l collins martin van brauman and roberta l shumway for respondent - - swift judge the issue for decision is whether petroleum revenue tax prt petitioners paid to the united kingdom for through constitutes for u s income_tax purposes a creditable income or excess_profits_tax under sec_901 ora creditable tax in lieu thereof under sec_903 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in question and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact the parties have stipulated numerous facts and admissibility of numerous exhibits the stipulated facts are so found during the years in issue petitioners constituted an affiliated_group of more than u s and foreign_subsidiary corporations petitioner exxon corp was the common parent of the affiliated_group with its principal_place_of_business in irving texas hereinafter petitioners will be referred to simply as exxon the businesses in which exxon was engaged primarily involved exploration for and production refining and sale of crude_oil natural_gas and other petroleum products exxon’s north sea licenses the north sea presents one of the harshest working environments in the world as of the mid-1960's oil_and_gas companies had not attempted production of oil_and_gas in conditions as severe and difficult as those that existed in the north sea and oil_and_gas companies generally lacked experience and technology to explore for and to recover oil_and_gas from the north sea under article of the geneva convention on the continental shelf date u s t ratified in u s date various countries were granted jurisdiction and control_over seabed areas adjacent to their coastlines individual treaties were negotiated between countries bordering the north sea to fix boundaries between their respective offshore areas in the continental shelf act ch sec_1 eng the united kingdom implemented provisions of the geneva convention on the continental shelf with regard to the united kingdom portion or segment of the north sea hereinafter such portion or segment will be referred to simply as the north sea ’ the petroleum production act geo ch eng vested in the united kingdom ownership of all oil_and_gas resources within great britain and authorized the u k secretary of state for trade and industry to grant exploration and mining licenses the continental shelf act ch sec_1 eng extended to the north sea the united kingdom’s license powers under the petroleum production act supra q4e- in may of the united kingdom first issued to oil_and_gas companies licenses for exploration of and if commercial oil_and_gas reserves were discovered for development and production of oil_and_gas resources in the north sea the next three united kingdom license rounds relating to the north sea took place in august of september of and june of during these four license rounds crude_oil prices generally remained at approximately dollar_figure per barrel in oil discoveries were reported in the north sea however oil reserves in the north sea remained unproven the north sea was considered a marginal oil prospect and oil production did not begin in the north sea until in the first four license rounds the united kingdom offered areas that covered almost all of the north sea but oil_and_gas companies did not apply for most of the areas because of the risks and uncertainties involved of the areas offered applications for licenses were received for only percent of the areas licenses for a number of areas not applied for when first offered included what in later years became the largest and most profitable oil-producing fields in the north sea the areas that turned out to be the most significant oil fields in the north sea were licensed by the end of the fourth license round in - with regard to north sea petroleum resources the united kingdom generally used a discretionary licensing system under which the united kingdom selects oil companies to which licenses are issued from a pool of companies that apply for the licenses this enabled the united kingdom to further governmental objectives such as rapid and appropriate exploitation of north sea petroleum resources in contrast under an auction licensing system licenses are issued to the highest bidders who are not necessarily the most financially sound or competent companies to develop petroleum resources associated with the licenses further at least in the 1960's and early 1970's due to uncertainties and risks associated with exploitation of north sea petroleum resources it was generally expected that with regard to the north sea resources the united kingdom would not raise as much revenue from an auction licensing system as from a discretionary licensing system in june of as part of the fourth license round that was generally conducted on a discretionary basis the united kingdom experimented with an auction system and invited bids for areas the winning bid by exxon and shell for one of the auctioned areas involving a field adjacent to where exxon and shell had already discovered oil was for million but the -- - average bid price with respect to the remaining areas that were available under the auction was less than million ’ at the time in the 1960's and early 1970's the united kingdom concluded that the financial terms of the discretionary north sea licenses that it issued to exxon and to other oil_and_gas companies were appropriate for the particular circumstances of the united kingdom which at the time had virtually no indigenous oil_and_gas production and which was in competition with other countries for resources that the oil industry would allocate to the north sea after the fourth license round in in which the united kingdom had experimented with an auction licensing system the united kingdom has continued to use with limited exceptions a discretionary licensing system the united kingdom and most major oil-producing countries other than the united_states rely primarily on discretionary licensing systems with regard to the recovery_of petroleum resources generally under the discretionary licenses issued by the united kingdom for exploitation of north sea petroleum resources terms of the licenses regquired licensees to pay to the united kingdom up-front fees based on the size of the areas subject_to in these cases the parties generally refer to u k pounds without providing u s dollar equivalents we therefore in this opinion also use u k pounds and we leave for the rule computation questions relating to proper exchange rates between u k pounds and u s dollars - the leases followed by escalating annual fees and a -percent royalty based on gross value of total oil_and_gas production at the wellhead the -percent royalty rate was approximately the same as the royalty rate that was used by most oil-producing countries throughout the world the terms of the licenses also required the licensees to conduct seismic survey work and to drill a specified number of exploratory wells royalties due under the north sea licenses issued by the united kingdom were allowed to be paid in_kind by the oil companies to actually operate in the north sea oil_and_gas companies holding licenses were required to pay the license fees and royalties and to complete exploratory work programs specified in the licenses during and early the public accounts committee pac of the u k house of commons held hearings on u k tax and energy policies with regard to the north sea at the time there were indications that crude_oil prices might increase significantly although the price increases that later occurred as a result of the arab oil embargo were not anticipated in february of pac issued a report summarizing the discretionary licensing system that primarily had been used by the united kingdom for the first four license rounds for the north sea in the report pac made no recommendation that --- - the discretionary licensing system be changed to an auction system or that the -percent royalty rate associated with north sea licenses be increased in the report pac also reviewed the then existing u k corporation tax applicable to oil company profits to be earned from north sea oil_and_gas and expressed concern that the u k corporation tax was poorly structured in that petroleum companies could offset profits from north sea oil_and_gas activity by losses from unrelated activities pac also recommended legislative changes to the u k corporation tax to increase the effective u k tax_rate on profits relating to north sea oil_and_gas production in that report no recommendation was made to impose a tax similar to the prt in october of war broke out in the middle east leading to the embargo by the organisation of petroleum exporting countries opec on exports of crude_oil to the united_states and by the end of to a 5-fold increase in world crude_oil prices during the u k economy was experiencing a serious recession with high inflation and severe balance of payment problems because of the united kingdom’s dependence on imported crude_oil the increase in the price of crude_oil exacerbated the united kingdom’s fiscal crisis as a result in july of the u k secretary of state to energy issued a --- - report to the u k parliament white paper in which it was concluded that unless the united kingdom modify its tax regime the united kingdom would receive only a small portion of north sea oil_and_gas company profits in the white paper it was also recommended that the united kingdom modify its tax regime with regard to north sea oil_and_gas production activity in order to among other things eliminate the ability of oil_and_gas companies to offset profits from north sea operations by losses realized by the companies elsewhere in the world and that the united kingdom assert increased control_over oil_and_gas companies’ north sea operations no recommendation was made in the white paper to make any significant change to the united kingdom discretionary licensing system for the north sea between and there were seven additional license rounds conducted by the united kingdom relating to the north sea over the years north sea licenses were issued and administered and the related fees and royalties were collected by the u k ministry of power the u k department of technology the u k department of energy and the u k department of trade and industry at no time have north sea licenses been administered or have the related fees and royalties been collected by the u k treasury or by the u k inland revenue -- - significant uncertainties risks and investment commitments for exxon were associated with exxon’s north sea licenses -- risks that insufficient oil deposits would be discovered that oil resources that might be discovered would not be commercially exploitable and that the large capital and operating costs associated with exploring for and developing oil_and_gas resources in the north sea would be lost the licenses between the united kingdom and exxon regarding north sea petroleum resources were entered into in good_faith they were negotiated at arm’s length they constituted enforceable contracts under u k law license fees and royalties that have been collected by the united kingdom from oil_and_gas companies with regard to north sea petroleum resources have constituted a substantial source_of_income to the united kingdom through exxon has paid to the united kingdom more than billion in royalties in connection with the north sea licenses it received under the licenses exxon received and taking into account risks and costs associated therewith at the time the licenses were issued the fees and royalties exxon paid to the united kingdom for the licenses to exploit north sea petroleum resources constituted reasonable and substantial compensation therefor ring fence tax and prt as indicated during the arab oil embargo world crude_oil prices increased approximately 5-fold as a result in out of concern that the u k corporation income_tax might fail effectively to tax anticipated extraordinary profits to be realized by oil_and_gas companies the u k government enacted a new tax regime on income earned from oil_and_gas recovery activities in the north sea the new tax regime consisted of the ring fence provisions of the u k corporation income_tax ring fence tax and prt the ring fence tax and prt replaced the u k corporation income_tax as it otherwise would have applied to activities of oil_and_gas companies in the north sea the purpose and objective of the united kingdom in enacting the ring fence tax and prt were to accelerate tax revenues relating to development of north sea petroleum resources and to tax extraordinary profits of oil_and_gas companies relating to the north sea to make it more difficult for oil and gass companies to offset profits derived from the north sea with losses_and_expenses from unrelated activities the ring fence tax was enacted as a modified or customized version of the u k corporation income_tax and was made applicable to activity of oil_and_gas companies in the north sea in lieu of the general provisions of the u k corporation tax generally applicable to u k corporate taxpayers the ring fence tax applies’ only to companies producing oil_and_gas and to related activities in the north sea and it erects a ring fence around oil_and_gas activities in the north sea by requiring oil_and_gas companies to segregate income and expenses attributable to north sea activity from income and expenses attributable to activity unrelated to the north sea the ring fence tax was enacted under the u k ’s sovereign taxing power and under u k law it constitutes a tax on income the ring fence tax is structured as a corporate_income_tax along with other u k taxes such as the u k corporation income_tax and the ring fence tax under u k law prt was intended is structured and is regarded as a tax prt was imposed unilaterally by the united kingdom and was administered as a tax by the u k inland revenue with regard to north sea oil_and_gas recovery activities the ring fence tax and prt are imposed in substitution for and not in addition to the generally applicable u k corporation tax oil_and_gas companies operating in the north sea are liable with regard to such activity for the ring fence tax and in this opinion we often use the present tense to describe provisions of the ring fence tax and prt even though prt was eliminated in prt not for the otherwise generally applicable u k corporation tax in order to provide uniform administration of the ring fence tax and prt in the oil taxation office of the u k inland revenue was established and was delegated that responsibility the fees and royalties due under the licenses issued by the united kingdom to exxon and other oil_and_gas companies regarding the north sea were not modified supplemented or altered by the prt that was enacted in gross_income relating to north sea oil_and_gas recovery activities with limited exceptions constitutes the tax_base for prt and losses relating to activity outside the north sea ring fence are not allowed to offset income from activity occurring within the north sea ring fence prt is imposed on income relating to extraction of oil_and_gas from the north sea income earned by taxpayers providing transportation treatment and other services relating to oil_and_gas resources in the north sea tariff receipts and income relating to sale of north sea assets disposal receipts interest_income income from sales of purchased and resold crude_oil and income relating to sale of gas exempt from prt liability are not included in the income base for prt purposes in computing net profits for prt purposes and on which prt liability is calculated all significant costs and expenses except interest_expense of producing taxable_income relating to north sea petroleum resources are currently deductible to prevent the use of intercompany debt as a means of avoiding or minimizing liability under the ring fence tax and prt deductions for interest_expense are limited under the ring fence tax and are not allowed under prt initial calculations of profits under prt are made at the field level with current deductions from gross revenue generally allowed for all ordinary as well as capital expenses relating to the field current deductions are allowed for among other things costs of exploration and appraisal activities start-up activities operations production storage treatment transportation administrative and overhead activities buildings and structures if placed on the seabed or used in production measurement transportation or initial treatment and storage of petroleum products and abandonment activity relating to a field as well as costs of conducting arm’s-length sales of petroleum products and of exploring and evaluating areas outside a field that do not result in discovery of new fields as indicated under prt current deductions are not allowed for interest_expense and current deductions are not allowed for costs of acquiring licenses from private parties for payments to private parties holding overriding_royalty and similar interests in a field for expenses_incurred in producing income exempt from -- - prt and for payments of tax that should have been paid_by foreign contractors providing services to the taxpayer in the north sea under prt operating losses from any period are carried back or carried forward without limit to income associated with the field additional prominent features of prt as originally enacted and as amended over the years may be described generally as follows as an incentive to development of marginal north sea fields an oil allowance or exemption from prt is allowed for each field in an amount equivalent to the value of big_number metric tons of oil per 6-month period up to a total of million metric tons over the life of the field ’ a tariff receipts allowance is allowed which for each 6-month chargeable period exempts from prt tariff receipts attributable to transportation of up to big_number metric tons e up to big_number barrels of oil from each field various nonfield-specific expenses are deductible against income from a field eg exploration appraisal and research expenses as a limit on the amount of prt that would be owed a safeguard provision limits the amount of prt payable in each 6-month period in which it applies except to the extent that adjusted profits from a field exceed percent of accumulated capital_investment in a field and then prt only applies to percent of such adjusted profits ‘ over the life of each field the oil allowance or exemption varied from to million barrels of crude_oil - - an exemption from prt is allowed for revenue relating to north sea natural_gas production derived from pre-date contracts with the british gas corporation upon abandoning fields carryover of unused losses are allowed without limit to other north sea fields prt was enacted as a prior charge to the ring fence tax which means that prt is computed assessed and paid before the ring fence tax and prt is deductible in computing the ring fence tax of the limited types of expenses that are not allowed as deductions for prt purposes interest_expense is the only nonallowable expense that is significant and in lieu of interest_expense a deduction is allowed for uplift discussed further infra because of the above features of prt activities ina north sea field generally are not subject_to prt until they reflect a cumulative profit prt liability of a company is to be paid only in cash not in_kind on a number of occasions in response to changes in world oil markets and in order to make certain adjustments to prt provisions of prt were amended by the united kingdom such amendments that over the years have been made to prt are not particularly significant to the issue before us and generally are not described herein as indicated in order to minimize prt avoidance through intercompany interest charges interest_expense deductions relating to north sea oil and gass recovery activities are not allowed in computing prt liability current deductions from income however are allowed for what is referred to as uplift consisting of amounts equal to percent of most capital expenditures relating to a north sea field over and above the current deductions allowed in computing prt for percent of such capital expenditures the deduction for uplift is provided in lieu of a deduction for north sea related interest_expenses similar to the cost of capital expenditures to which uplift relates and on the basis of which uplift is calculated uplift is allowable in full as a current deduction at the time the related capital expenditures are incurred and fully deducted allowances for uplift are computed and determined only during the period of time prior to when an activity ina field becomes profitable the period during which interest_expense relating to a field typically is necessary once calculated and determined unused uplift may be carried back or carried forward without limit in calculating exxon’s prt liability for through the cumulative total amount of uplift deduction allowed to exxon was billion almost twice the cumulative total million interest_expense that under prt was not allowed as a deduction to bxxxxonn as originally enacted in the oil taxation act of and until amended in the rate of the uplift allowance wa sec_75 percent - based on industry data that is in evidence and that was gathered from exxon and approximately other oil companies involved in north sea oil_and_gas production the cumulative total uplift allowed the companies for through was billion as compared to cumulative total interest_expense not allowed the companies under prt of billion in the appendix to this opinion for through we set forth the amount of uplift and other deductions allowed to exxon and to the other oil_and_gas companies and the amount of ring fence interest_expense not allowed to exxon and the other oil_and_gas companies in the computation of prt liability as a result of the special allowances such as oil tariff receipts safeguard and uplift prt represents and constitutes a tax on a subset of net_income subject_to the ring fence tax through exxon had interests in oil-producing north sea fields but significant prt was paid only with regard to five of the fields brent forties dunlin fulmar and north cormorant more than percent of total prt paid_by exxon through was paid with respect to only one field --- the brent field which was the highest oil-producing field in the north sea generally for the industry the bulk of prt was paid with respect to a limited number of the largest and most profitable fields more specifically through approximately percent of total cumulative prt collected by the united kingdom was paid_by only five oil_and_gas companies which owned the largest and most profitable fields in the north sea because of the special allowances small oil_and_gas companies with interests in marginal fields typically owe no prt with regard to fields licensed to them pre-existing licensees e companies such as exxon to whom north sea licenses were issued prior to enactment of prt in were obligated to pay prt upon its enactment in and in subseguent years even though they were in full compliance with terms of their pre-1975 north sea licenses all prt paid_by exxon during the years in issue and the character of which is in dispute in these cases was paid_by exxon with respect to fields licensed to exxon before and before prt was enacted as a result of paying prt exxon neither received any special benefits under the north sea licenses that it had been issued before nor received any special benefits from the united kingdom in obtaining new north sea licenses after by with the rise of oil prices relating to the iranian revolution there was a general perception that the prt rate was too low and that the united kingdom ought to be collecting more prt from oil companies operating in the north sea in however with a drop in world oil prices there was a general perception that the prt rate was too high and that prt and - - increased operating costs were becoming a disincentive to north sea oil_and_gas development activity as a result of the above increases and decreases in world oil prices and the changing perceptions regarding prt and the prt rate in and the tax_rate for prt was changed from the original rate of percent as enacted in to the rates indicated prt rate in prt was eliminated for all subseguent north sea oil_and_gas activity under licenses to be issued thereafter and as indicated the prt rate was reduced to percent for existing licenses for through exxon paid billion in prt approximately percent of the approximate total billion in prt that was paid to the united kingdom by all oil_and_gas companies for those years because primarily of timing differences associated with calculations of prt at the field level and because prt was deductible in computing the ring fence tax for any year companies may owe prt but no ring fence tax they may owe ring fence tax but no prt and they may owe both prt and ring fence tax or neither these differing results are not inconsistent with the objective of prt to tax extraordinary profits and to --- - accelerate tax revenues relating to development of north sea petroleum resources opinion with limitations not here pertinent taxpayers may claim credits under sec_901 against their federal income taxes for among other things the amount of income and excess profits taxes paid to foreign countries see sec_901 as an exemption from tax the credit provisions of sec_901 are to be strictly construed see 677_f2d_72 61_tc_752 affd without published opinion 538_f2d_334 9th cir under regulations applicable to the years in issue foreign levies are to be regarded as income or excess profits taxes if they satisfy two tests the foreign levies constitute taxes and the predominant character of the taxes is that of an income_tax in the u s sense see sec_1_901-2 income_tax regs generally governmental levies imposed by and paid to foreign countries are to be treated as taxes if they constitute compulsory payments pursuant to the authority of the foreign countries to levy taxes the regulations however also provide that foreign levies will not be regarded as taxes to the extent that payors of the levies receive specific economic benefits -- - directly or indirectly from the foreign countries in exchange for payment of the levies see sec_1_901-2 income_tax regs the regulations also provide that economic benefits that foreign governments do not make available on substantially the same terms to substantially_all persons subject_to the generally imposed income_tax such as a concession to extract government- owned petroleum will be regarded as specific economic benefits see sec_1_901-2 a b income_tax regs exxon acknowledges that the licenses it received from the united kingdom to exploit north sea petroleum resources constitute the receipt of specific economic benefits and therefore that exxon is to be treated under the regulations as a dual_capacity_taxpayer and as subject_to the regulations with regard thereto under sec_1_901-2 and 901-2a income_tax regs thereunder dual capacity taxpayers who pay levies and who also receive specific economic benefits from the government have the burden to establish the extent if any to which foreign levies they pay constitute taxes -- as opposed to payments for the specific economic benefits received --- either by relying on the regulations’ safe_harbor method or on the facts and circumstances method see sec_1_901-2a and income_tax regs exxon herein relies on the facts and circumstances method and exxon is required to establish under all of the relevant facts and circumstances associated with its - - payment of prt what portion if any of prt paid_by it to the united kingdom constitutes taxes as distinguished from payments in exchange for the license rights it received see sec_1 2za b c income_tax regs with regard to the second test involving the predominant character of the foreign taxes the regulations provide among other things that foreign taxes will be treated as income taxes in the u s sense if the foreign taxes operate in such a manner as to reach net gain in the normal circumstances in which they sec_1_901-2 income_tax regs provides as follows notwithstanding any assertion of a foreign_country to the contrary a foreign levy is not pursuant to a foreign country's authority to levy taxes and thus is not a tax to the extent a person subject_to the levy receives or will receive directly or indirectly a specific_economic_benefit as defined in paragraph a b of this section from the foreign_country in exchange for payment pursuant to the levy rather to that extent such levy requires a compulsory payment in exchange for such specific_economic_benefit if applying u s principles a foreign levy requires a compulsory payment pursuant to the authority of a foreign_country to levy taxes and also requires a compulsory payment in exchange for a specific_economic_benefit the levy is considered to have two distinct elements a tax and a requirement of compulsory payment in exchange for such specific_economic_benefit in such a situation these two distinct elements of the foreign levy and the amount_paid pursuant to each such element must be separated no credit is allowable for a payment pursuant to a foreign levy by a dual_capacity_taxpayer as defined in paragraph a a of this section unless the person claiming such credit establishes the amount that is paid pursuant to the distinct element of the foreign levy that is a tax xk kek - apply see sec_1_901-2 income_tax regs more specifically the regulations provide that foreign taxes will be treated as income taxes if and only if the taxes judged on the basis of their predominant character satisfy each of the realization gross_receipts and net_income requirements of sec_1_901-2 income_tax regs generally under sec_1_901-2 income_tax regs foreign taxes will be regarded as satisfying the net_income requirement if measured by their predominant character they permit recovery_of the significant costs and expenses relating to the income or if they provide other allowances that effectively compensate for nonrecovery of such costs and expenses ’ pertinent language of sec_1_901-2 income_tax regs is as follows net income- i in general a foreign tax satisfies the net_income requirement if judged on the basis of its predominant character the base of the tax is computed by reducing gross_receipts to permit--- a recovery_of the significant costs and expenses including significant capital expenditures attributable under reasonable principles to such gross_receipts or b recovery_of such significant costs and expenses computed under a method that is likely to produce an amount that approximates or is greater than recovery_of such significant costs and expenses a foreign tax law that does not permit recovery_of one or more significant costs or expenses but that continued - - the regulations also provide that taxes either are or are not to be regarded as income taxes in their entirety for all persons subject_to the taxes see sec_1_901-2 income_tax regs respondent does not interpret this provision as requiring that in order to gualify as an income_tax a tax in question must satisfy the predominant character test in its application to all taxpayers rather respondent interprets this provision as requiring that in order to qualify as an income_tax a tax must satisfy the predominant character test in its application to a substantial number of taxpayers on brief respondent explains the net_income test as follows prt satisfies the net_income test if its base is computed by reducing gross_receipts to permit recovery_of significant costs and expenses attributable to gross_receipts or if some of these costs and expenses are not deductible recovery_of such costs and expenses computed under a method that is likely to produce an amount approximating or exceeding the nondeductible costs or expenses the parties have stipulated that prt meets the realization and gross_receipts requirements of sec_1_901-2 income_tax regs that prt constitutes a compulsory payment continued provides allowances that effectively compensate for nonrecovery of such significant costs or expenses is considered to permit recovery_of such costs or expenses - - imposed by the united kingdom within the meaning of sec_1_901-2 a income_tax regs and that prt does not constitute a soak-up_tax within the meaning of sec_1 c income_tax regs the only issues before us are whether prt paid_by exxon is to be treated as a tax as opposed to payment for specific economic benefits and whether the predominant character of prt may be regarded as an income_tax in the u s sense and thereby as satisfying the net_income test prt and compensation_for specific economic benefits the evidence in these cases establishes that prt paid_by exxon does not constitute compensation in exchange for license rights or other specific economic benefits received by exxon upon enactment of prt and upon or in exchange for payment of prt exxxonn was granted no additional rights under its licenses or otherwise with respect to north sea petroleum resources of the total billion in prt that exxon paid for through respondent would allow approximately billion as creditable taxes for u s tax purposes under the united states-united kingdom income_tax treaty date u s t u s u k tax_treaty respondent contends that the million balance does not qualify under sec_901 or sec_903 for credit against exxon’s federal_income_tax liability neither party herein makes any argument that what amount of prt is or is not creditable under the u s u k tax_treaty is in any way relevant to the issue addressed in this opinion namely the amount if any of prt that is creditable under the provisions of sec_901 or sec_903 if the issue herein is resolved in favor of respondent the parties have reserved for subsequent resolution the question as to the appropriate amount of prt that would be creditable under the u s u k tax_treaty -- p7 - exxon’s rights to explore for develop and exploit petroleum resources in the north sea during the years in issue arose from and were dependent upon licenses exxon obtained from the united kingdom in prior years before prt was enacted and on exxon’s payment to the united kingdom of license fees and royalties due under those licenses the united kingdom’s purpose in enacting prt in was to take advantage of rising oil prices and to ensure that the united kingdom realize an appropriate share of excess profits to be realized by exxon and by other oil_and_gas companies from exploitation of petroleum resources in the north sea under the licences granted to them license fees owed and paid_by exxon under terms of the discretionary licenses consisting of the up-front fees annual fees and -percent royalties represented substantial and reasonable_compensation to the united kingdom for the licenses as indicated through the oil_and_gas companies have paid to the u k government more than billion in royalties alone in connection with the north sea licenses under its sovereign taxing power the united kingdom intended to and did impose prt as a tax not as payment for specific economic benefits respondent stipulates that prt was not negotiated but was imposed unilaterally as a compulsory payment and that prt was enacted and is administered as a tax - - under u k law --- all characteristics of taxes not of payments for specific economic benefits the parties herein rely heavily on expert witnesses --- from the petroleum industry from the u k government and from legal tax_accounting and economic professions --- as to the character of prt as a tax or as payment for specific economic benefits the basis of the opinions rendered by respondent’s economic experts seems to be that in hindsight oil companies got a good deal when they entered into north sea license agreements that the licenses turned out to be more valuable than anyone anticipated at the time the licenses were issued and therefore that the oil companies probably felt there was an implicit contract to pay some type of additional charges and that these additional charges whatever they may be called however they are administered and regardless of their features should be regarded as what respondent’s expert witnesses refer to as economic rent ie as deferred payments in exchange for the licenses granted in earlier years to the oil companies and not as taxes respondent’s experts overemphasize the fact that north sea licenses issued by the united kingdom to the oil_and_gas companies in the late 1960's and in the 1970's were issued largely without an auction system as we have found throughout the world most countries traditionally have not relied on auction - - systems to issue licenses for the right to exploit petroleum resources in considering north sea licenses exxon received and under which it operated in the north sea respondent’s experts fail to recognize and to give proper weight to the significant uncertainties risks and investment commitments associated with oil_and_gas exploration and production in the north sea that at the time the licenses were issued to exxon were associated with the licenses --- risks that insufficient oil_and_gas deposits in the north sea would be found that petroleum resources that might be discovered would not be commercially recoverable and that the large investments required to explore for oil_and_gas and to operate in the north sea would be lost respondent’s experts speculate that in light of increased oil prices in the late 1970's and early 1980's the united kingdom could have set the license fees higher and obtained higher revenues under the north sea licenses that however is not the proper inguiry we are not particularly concerned with speculation about whether in retrospect the united kingdom extracted all the revenues it could have from oil companies under the licenses rather as exxon’s witnesses emphasize the proper focus is whether prt was imposed and paid in exchange for north sea license rights this is the focus of the regulations under sec_901 and that focus is to be maintained here see -- - sec_1_901-2 income_tax regs see also 104_tc_256 in phillips petroleum co we held that norway’s special tax on oil_and_gas activity in the norwegian sector of the north sea constituted for u s federal_income_tax purposes a creditable tax under sec_901 norway’s special tax is similar ina number of significant respects to prt under temporary treasury regulations applicable to the years involved in phillips petroleum co norway’s special tax was to be treated as a tax as long as no significant part of the charge represents compensation_for the specific_economic_benefit received see sec_4 b temporary income_tax regs fed reg date as applicable to to applying that test we held in phillips petroleum co v commissioner supra pincite that norway’s special tax constituted a tax and not payment for specific economic benefits the norway special tax was enacted in and was imposed on oil_and_gas companies operating under discretionary licenses granted by norway requiring payment of initial fees annual fees and 10-percent royalties we concluded that by payment of the special tax the oil_and_gas companies were not granted additional rights under their licenses that the fees and royalties paid under the licenses represented substantial compensation_for such licenses that the special tax constituted a tax and not an --- - additional royalty and that the purpose of the special tax was to impose taxes on excess and unexpected profits not to impose additional charges on oil companies for rights to extract oil and therefore that the special tax constituted a tax not a levy in exchange for specific economic benefits in phillips petroleum co v commissioner supra pincite we explained the word tax in the u s is generally understood to mean an involuntary charge imposed by legislative authority for public purposes it is exclusively of statutory origin tax burdens and contractual liabilities are very different things a tax is compulsory an exaction of sovereignty rather than something derived by agreement a tax isa revenue-raising levy imposed by a governmental_unit it is a required_contribution to the governmental revenue without option to pay a royalty refers toa share of the product or profit reserved by an owner for permitting another to use a property citations omitted in phillips petroleum co we then concluded that the norwegian special tax was enacted to take advantage of a new profit situation created by surging oil prices and to receive a larger share of what norway saw as extraordinarily high and unforeseen profits generated from norwegian resources and at the same time to allow petroleum companies to earn a reasonable profit i1d pincite phillips petroleum co v commissioner supra supports our finding and conclusion herein that prt is not to be regarded as payment in exchange for specific economic benefits exxon received under its north sea licenses - - all of the prt the character of which is in dispute in these cases was paid_by exxon with respect to oil production from fields licensed to exxon before and before prt was enacted as one of respondent’s experts acknowledges exxon did not receive any special benefits under its licenses or otherwise for paying prt and exxon in later years as a result of paying prt did not receive any special advantages in obtaining additional north sea licenses the credible and persuasive evidence strongly supports and we conclude that all prt paid_by exxon for the years in question constitutes taxes not payments for specific economic benefits prt and the net_income test the purpose administration and structure of prt indicate that prt constitutes an income or excess_profits_tax in the u s sense the provisions of prt include in the tax_base with limited exceptions income earned from north sea-related activity and permit allowances reliefs and exemptions that effectively compensate for nondeductibility of certain oil company expenses particularly interest although a deduction is not allowed for interest_expense related to north sea operations uplift oil safeguard and tariff receipts allowances provide sufficient relief to offset for nonallowance of a deduction for interest_expense see sec_1_901-2 b income_tax regs for through - - representative industry data indicate that oil companies received uplift allowances alone of billion as compared to north sea-related interest_expense not allowed of billion evidence at trial covering approximately percent of total oil production in the north sea and percent of total prt paid_by oil companies during through shows that special allowances and reliefs under prt significantly exceed the amount of disallowed_interest_expense for exxon and other oil companies these special allowances and reliefs reduce the base of prt to a subset of net_income representing excess profits and establish that in its predominant character prt constitutes and is to be treated as an income_tax although prt does not allow a deduction for interest_expense -- certainly a significant expense -- under the special provisions allowed particularly uplift the oil companies are provided under prt allowances that effectively compensate for the nondeductibility of interest_expense as explained by the government_official who on date first presented for formal legislative consideration the proposed ring fence tax and prt to the u k house of lords in fact of course this tax prt represents an excess_profits_tax respondent’s experts assert that uplift provides too crude a substitution for a deduction for interest_expense that prt - -- fails to provide an allowance that mimics interest_expense and that the relationship of prt allowances to nonrecoverable expenses is not sufficiently predictable we reject these labels as merely argumentative and as without merit we note statements in respondent’s pretrial brief in respondent’s counsel’s opening statement and in a number of respondent’s experts’ reports or testimony that in essence acknowledge the income or profits nature of prt one of respondent’s experts testified contrary to prior published statements he has made regarding prt and its nature as an excess_profits_tax in texasgulf inc subs v commissioner t cc affd 172_f3d_209 2d cir we held that the ontario mining tax omt satisfied the net_income test of the sec_901 regulations and constituted a creditable income_tax among other things we relied on industry data showing that a special processing allowance available to taxpayers in computing omt liability adequately compensated for significant nonallowed costs including interest the evidence among other things indicated that the processing allowance in the aggregate for the industry exceeded the amount of significant nondeductible costs see id pincite on appeal the court_of_appeals for the second circuit focused on how omt applied to the mining industry as a whole and -- - on return-by-return data rather than on aggregate industry data on which this court in its opinion in texasgulf inc subs had focused and affirmed this court’s opinion noting that only percent of the income_tax returns showed nonrecoverable expenses in excess of the processing allowance and that of the income_tax returns that reflected omt liability only percent showed nonrecoverable expenses that exceeded the processing allowance the court_of_appeals concluded that the taxpayer had met its burden of proving that under omt the taxpayer was effectively compensated for nonrecoverable costs in its opinion in texasgulf inc subs v commissioner f 3d pincite the court_of_appeals for the second circuit expressly noted that where available quantitative and empirical evidence relating to taxpayer and to industry experience in calculating and paying foreign taxe sec_1s appropriate and relevant in analyzing the net_income requirement the court_of_appeals explained as follows the language of sec_1 901-2--specifically effectively compensate and approximates or is greater than --suggests that quantitative empirical evidence may be just as appropriate as qualitative analytic evidence in determining whether a foreign tax meets the net_income requirement id in texasgulf inc subs v commissioner t c pincite we used similar language to describe the type of evidence that may be used in evaluating the nature of foreign taxes for - - purposes of sec_901 see also texasgulf inc v united_states ___ fed cl _-s date credible expert witness testimony industry data and other evidence in these cases establish that allowances available under prt effectively and adequately compensate exxon for expenses disallowed under prt and that prt in its predominant character constitutes a tax in the nature of an excess_profits_tax i1 e an income_tax in the u s sense respondent contends that exxon’s industry data is biased in favor of large oil_and_gas companies like exxon and that a company-by-company analysis indicates that a majority of the companies operating in the north sea for a majority of years did not have uplift allowance greater than or equal to nonrecoverable interest_expense as exxon points out however respondent’s approach ignores the fact that prt was designed to tax excess profits from north sea oil_and_gas production which generally were earned by major oil_and_gas companies which owned the largest and most profitable fields in the north sea through approximately percent of prt was paid_by only five major companies small companies with licenses for marginal fields because of the special allowances typically owe no prt and for companies which owe no prt it is irrelevant whether uplift is adequate to offset nonallowed interest_expense through of the oil companies included in the studies paid no prt -- - we agree with exxon that if a company-by-company approach is used to analyze the effect of uplift and other allowances some particular focus should be given to those companies which earn excess profits from north sea oil production and which pay prt this is the type of empirical and particular industry data that would seem particularly relevant of the companies which through paid approximately percent of total prt paid to the united kingdom companies or percent and accounting for percent of total prt paid through had uplift allowance in excess of nonallowed interest_expense if the oil allowance is factored into the data of companies or percent and accounting for percent of total prt paid through had allowances in excess of nonallowed interest_expense we conclude that prt constitutes a tax that the predominant character of prt constitutes an excess profits or income_tax in the u s sense and that prt paid_by exxon to the united kingdom for the years in issue is creditable under sec_901 against exxon’s u s federal_income_tax liability in light of our resolution of the above issues we need not address exxon’s alternative argument that prt qualifies under sec_903 as a creditable tax in lieu of an income_tax to reflect the foregoing decisions will be entered under rule prt paid_by exxon and comparison of exxon’s -- - appendix prt special allowances to its ring fence interest_expense in u k pounds safeguard nonallowed tariff allowance ring fence prt paid_by uplift oil receipts safeguard deduction total interest year exxon allowance allowance allowance allowance equivalent allowances expense big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number totals big_number big_number big_number big_number jbig_number big_number big_number big_number prt paid_by companies and comparison of companies’ prt special allowances to their ring fence interest_expense in u k pounds safeguard nonallowed tariff allowance ring fence prt paid_by uplift oil receipts safeguard deduction total interest year companies allowance allowance allowance allowance equivalent allowances expense big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number 95big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number totals big_number l2 big_number 001f big_number big_number big_number big_number
